Citation Nr: 0907522	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  05-20 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the appellant's claim for entitlement to 
service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant served on active duty from November 1972 to 
October 1974.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision of the Detroit, 
Michigan, Department of Veterans Affairs (VA), Regional 
Office (RO).  In April 2007, the claim was remanded to the RO 
via the Appeals Management Center (AMC) for additional 
development.  The claim has since been returned to the Board 
for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in the decision portion of 
this action has been obtained by the VA.

2.  Service connection for an acquired psychiatric disorder 
was denied by the agency of original jurisdiction (AOJ) in a 
rating decision issued in June 1995.  

3.  The evidence received subsequent to the June 1995 
decision includes medical treatment records, written 
statements made by the appellant, and Social Security 
Administration (SSA) records.  This evidence does not, 
however, raise a reasonable possibility of substantiating the 
appellant's claim of service connection for an acquired 
psychiatric disorder.  


CONCLUSIONS OF LAW

1.  The June 1995 RO's decision denying entitlement to 
service connection for an acquired psychiatric disorder is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (1994); currently 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2008).

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for an acquired 
psychiatric disorder has not been reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a notification 
letter sent to him in September 2003 by the agency of 
original jurisdiction (AOJ).  The letter was issued prior to 
the initial AOJ decision.  This letter informed the appellant 
of what evidence was required to substantiate the claim, and 
of his, and VA's, respective duties for obtaining evidence.  
The appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.

The Board fulfilled its duty to assist.  In this instance, 
the VA obtained the appellant's available medical treatment 
records, including requesting any treatment records from the 
various facilities the appellant has been treated, and those 
other records that the VA was made aware thereof.  As such, 
the VA obtained those records and they have been included in 
the claims folder, available for review.  Given the 
foregoing, the Board finds that the RO has substantially 
complied with the duty to procure the necessary medical and 
personnel records.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
him obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant has proffered documents and statements 
in support of his claim.  It seems clear that the VA has 
given the appellant every opportunity to express his opinions 
with respect to the issue now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions.

The Board would add that the VCAA notification letter also 
complied with the content requirements as established in Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  For example, it advised 
him the claim was previously denied and explained what would 
constitute "new" and "material" evidence.  It also 
included a statement of the fourth element that indicated the 
elements needed to establish the underlying claim of service 
connection.  The record further indicates that the AMC also 
sent the appellant a Kent-style letter in May 2007.  If there 
were any deficiencies in the original letter sent by the RO, 
those deficiencies and lapses were addressed in the very 
detailed letter sent to the appellant by the AMC.  

In this case, because each of the content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing new and material evidence claims.  He 
has been advised of the evidence considered in connection 
with his appeal and what information VA and the appellant 
would provide.  He has been told what the VA would do to 
assist him with his claim and the VA has obtained all 
documents it has notice thereof that would assist in the 
adjudication of the appellant's claim.  Thus, the Board finds 
that there has been no prejudice to the appellant that would 
warrant further notification or development.  As such, the 
appellant's procedural rights have not been abridged, and the 
Board will proceed with appellate review.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

The Board observes that the VCAA left intact the requirement 
that a claimant must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 (West 2002).  It is specifically 
noted that nothing in the VCAA shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 
5103A(f) (West 2002 & Supp. 2006).

The Board acknowledges that the regulation regarding new and 
material evidence was amended.  See 66 Fed. Reg. 45630 (Aug. 
29, 2001) (38 C.F.R § 3.156(a) (2006).  This amendment to 38 
C.F.R. § 3.156(a) applies only to claims to reopen a finally 
decided claim received on or after August 29, 2001.  Because 
the appellant's claim to reopen the previously denied claims 
with respect to the issue involving an acquired psychiatric 
disorder was received after that date (May 19, 2004), those 
regulatory provisions do apply.

As noted above, the matter of the appellant's entitlement to 
service connection for an acquired psychiatric disorder has 
been the subject of an adverse prior final decision.  As a 
result, service connection for this disability may now be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. 
§ 3.156(a) (2008).  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims, 
hereinafter the Court, has clarified that, with respect to 
the issue of materiality, the newly presented evidence need 
not be probative of all the elements required to award the 
claims as in this case dealing with claims for service 
connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  
However, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Id.  Such evidence must 
tend to prove the merits of the claim as to each essential 
element that was a specified basis for that last final 
disallowance of the claim.  Id.

The record indicates that in June 1995, the AOJ/RO issued a 
decision as to whether service connection could be granted 
for an acquired psychiatric disorder.  The RO noted that the 
appellant's service medical treatment records were negative 
for any symptoms or treatment involving any type of 
psychiatric disorder.  Moreover, there was no evidence 
presented showing any treatment for any type of mental 
condition from the time of the appellant's discharge in 1974 
to the time of the appellant's claim in 1995.  In other 
words, there was a gap of twenty-one years.  Finally, the RO 
concluded that there was no evidence showing that the 
appellant then had a psychiatric disorder that could be 
etiologically related to his military service.  As such, the 
Board ruled that service connection was not established and 
the appellant's claim was denied.

The appellant was notified of the action but he did not 
request reconsideration nor did he appeal the matter to the 
appropriate federal court.  Thus, that decision became final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1994); currently 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

Since the issuance of that decision, the appellant has 
submitted written statements, VA medical records, and SSA 
records.  These records do show that the appellant has been 
treated since the time of the June 1995 decision for 
psychiatric conditions and disorders.  For example, the SSA 
records indicate that the appellant is receiving benefits for 
a schizoaffective disorder along with a paranoid personality 
disorder.  The VA records indicate that the appellant has 
been awarded a nonservice-connected pension due to his 
schizoaffective disorder.  Yet none of the records, either VA 
or SSA, suggest, insinuate, or hypothesize that the 
appellant's psychiatric disorder is related to or was caused 
by his military service.  In other words, none of the records 
contain an etiology opinion.  

This evidence is new.  It was not of record prior to June 
1995.  Nevertheless, it is not material because it does not 
substantiate a previously unestablished fact.  The medical 
evidence does not establish that the appellant now actually 
suffers from an acquired psychiatric disorder that is related 
or was caused by his military service.  The evidence further 
does not show that the appellant was diagnosed with a 
psychiatric disorder within the one-year presumptive period - 
that being January 1974 to January 1975.  Hence, it is the 
conclusion of the Board that this evidence is not material 
because it does not relate to a previously unestablished fact 
necessary to substantiate the claim.

Hence, the only positive evidence is the appellant's 
assertions that he now suffers from a mental disorder that 
was caused by or related to his military service.  
Notwithstanding their recent submission, these statements are 
essentially cumulative and have been previously seen and 
reviewed by the VA.

Accordingly, the Board concludes that the appellant has not 
submitted evidence that is new and material, and the claims 
for service connection for an acquired psychiatric disorder 
is not reopened.


ORDER

New and material evidence sufficient to reopen the 
appellant's for entitlement to service connection for an 
acquired psychiatric disorder has not been received, and the 
appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


